      Case 1:20-cv-00132-DMT-CRH Document 15 Filed 09/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                  WESTERN DIVISION

_____________________________________
  Howard J. Miller, et al.            ) Civil Action No. 1:20-cv-00132
                                      )


                                                 )
          Plaintiffs,                            )
                                                 )

                  v.                             )
  Juárez Cartel, a/k/a Vicente Carrillo          )
  Fuentes Organization (a/k/a “CFO”), a/k/a      )
  La Línea.                                      )
                                                 )
                                                 )
          Defendants.                            )

                              MOTION FOR CONSOLIDATION

       Pursuant to F.R.Civ.P. 42(a), Howard Miller, et al., hereby move the Court for an order

consolidating Langford et al. v. Juarez Cartel, et al., Case No. 1:20-cv-00159 into Miller, et al. v.

Juárez Cartel, et al., Civ. Action No. 1:20-cv-00159. These two actions involve common

questions of law and fact, and consolidation is appropriate in order to limit the burdens of the

litigants and in order to promote judicial economy. The complaints have not yet been served and

the parties consent to this consolidation.

       Pursuant to D.N.D. Civ. L.R. 7.1, this motion is supported by the accompanying

memorandum, and all other documents of record in the two actions.

Dated this 21st day of September 2020.

                                                       Respectfully Submitted,
Case 1:20-cv-00132-DMT-CRH Document 15 Filed 09/21/20 Page 2 of 2




                             By:   /s/ Michael Elsner
                                   MOTLEY RICE LLC
                                   Michael Elsner, Esq.
                                   John Eubanks, Esq.
                                   Courtney Wolf, Esq.
                                   28 Bridgeside Boulevard
                                   P.O. Box 1792
                                   Mount Pleasant, South Carolina 29465
                                   Telephone: (843) 216-9000

                                   MITCHELL & MITCHELL LLC
                                   Samuel F. Mitchell, Esq.
                                   Steven C. Mitchell, Esq.
                                   7161 E. Rancho Vista Dr.
                                   Scottsdale, AZ 85251

                                   O’KEEFE O’BRIEN LYSON FOSS
                                   ATTORNEYS
                                   Tatum O’Brien, Esq.
                                   720 Main Avenue
                                   Fargo, ND 58103
                                   Telephone: 701-235-8000
